Citation Nr: 0123511	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD), 
prior to May 21, 1999.  

2.  Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD.  

3.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluate as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO that 
assigned a 30 percent rating for the service-connected PTSD, 
effective on October 7, 1998.  

In a March 2000 rating decision, the RO increased the rating 
for the service-connected PTSD to 70 percent, effective on 
May 21, 1999.  



REMAND

In this case, the veteran contends that his service-connected 
PTSD is severe enough to warrant a 100 percent schedular 
rating.  In addition, the veteran contends that his service-
connected bilateral hearing loss is severe enough to warrant 
the assignment of a higher rating.  


A.  PTSD

The RO originally granted service connection for PTSD in May 
1994 when a 10 percent rating was assigned.  In June 1999, 
the service-connected PTSD was assigned a 30 percent 
disability rating, effective on October 7, 1998.  In March 
2000, the disability rating for the service-connected PTSD 
was further increased to 70 percent, effective on May 21, 
1999.  

In an April 2000 rating decision, the RO assigned a total 
compensation rating based on individual unemployability 
(TDIU), effective on May 21, 1999.  

The veteran filed his claim for increase on October 7, 1998.  
In support of his claim for increase, the veteran submitted 
outpatient treatment records from 1997 and 1998.  

These records show treatment for a psychiatric disorder as 
early as August 1998.  At that time, the veteran reported 
ongoing war nightmares and flashbacks.  On examination, the 
veteran was alert times four, and his memory was clear.  The 
veteran's affect was intense.  He was euthymic.  He was not 
suicidal and exhibited moderate social withdrawal.  Mild 
hypervigilance was noted.  The veteran's Global Assessment of 
Functioning (GAF) score was reported as 60.  The assessment 
was that of chronic PTSD, mild-moderate.  

In his January 1999 VA PTSD examination, the veteran noted 
that he had been fired from his job in October 1998.  The 
veteran indicated that he had "not been doing well over the 
last couple of years."  The veteran noted that he spent most 
of his day walking and was not comfortable around people.  He 
reported that his only activity was that he sat on his porch.  
The veteran had no real friends and did not like to watch 
television.  The veteran indicated that his sleep was 
interrupted by nightmares and that he had sweats and 
nightmares about Vietnam daily.  

The VA mental status examination revealed that the veteran 
was well groomed.  He appeared quite agitated and moderately 
depressed.  He had a furrowed brow.  The veteran talked 
rapidly.  He denied having hallucinations, and there was no 
evidence of delusions.  The veteran was oriented to time, 
person and place.  He was able to remember three objects in 
five minutes.  

The diagnosis was that of PTSD.  The veteran's Global 
Assessment of Functioning (GAF) score was reported as 50.  
The examiner concluded that the veteran had serious symptoms 
and serious impairments in social and occupational functions.  
He was obviously not able to keep his job.  The veteran had 
no friends and isolated himself.  The examiner considered the 
veteran moderately to severely disabled from his disorder.  

On May 21, 1999, the veteran was hospitalized by VA due to 
his PTSD.  At that time, the veteran's PTSD was prolonged and 
severe with GAF score in the mid-40's.  The veteran was 
admitted with complaints of mild depression and anxiety and 
sleepiness with current medications.  The veteran reported 
having a startle reaction, nightmares, flashbacks and an 
inability to be around other people.  

On mental status examination, the veteran appeared alert and 
agitated.  The veteran had profound hearing difficulty.  The 
veteran was somewhat tearful.  His motor activity was 
hyperactive.  The veteran's speech was halting and his 
thought process was rambling.  The veteran indicated that he 
heard voices behind him.  The veteran was oriented to person 
and state, but not to city.  At the time of discharge, the 
veteran's prognosis was listed as guarded.  

On VA examination in October 1999, the veteran reported that 
he had nightmares and flashbacks on a consistent basis.  The 
veteran reported that he had received VA inpatient care for 
increasingly agitated nerves, inability to sleep, and 
increased paranoia.  The veteran noted that he had nightmares 
3 to 5 times per week, sometimes twice in one day.  The 
veteran reported that he spent his days either sleeping or 
attempting to do small tasks around the house.  The veteran's 
wife indicated that she frequently had to monitor his 
behavior.  

On VA mental status examination, the veteran was found to be 
alert, oriented and agitated.  His mood was very anxious.  
His speech was rather loud, given his hearing loss, and 
rapid.  His facial expression was sad with fair eye contact.  
The veteran's thought processes were at times tangential, and 
he had a tendency to perseverate on topics pertaining to his 
experience in Vietnam.  The thought content was devoid of 
current auditory or visual hallucinations, but he tended to 
have flashbacks of the Vietcong at various times during the 
day.  There was significant delusional material of paranoia 
and some suicidal or homicidal ideation, but no active plan.  
His memory was poor for immediate, recent, and remote events.  
The veteran was unable to concentrate well enough to spell 
"world" backwards, but he could spell "cat" backwards.  
The veteran was unable to interpret a proverb.  His 
intelligence was estimated in the average range.  The veteran 
had partial insight into his current condition.  

The diagnosis was that of PTSD with a GAF score of 40.  The 
examiner indicated that the veteran continued to suffer from 
significant and severe symptoms of PTSD with some agitation 
and hostility along with reliving of events, nightmares, and 
paranoia.  The veteran's social adaptability and interaction 
with others, for all practical purposes, was significantly 
impaired.  The examiner estimated his level of disability to 
be in the definite to considerable range and found him 
competent to currently handle his own funds.  

In June and July 2001, the veteran's wife submitted 
additional medical evidence pertinent to his claim for 
increase.  Specifically, in June 2001, the veteran's wife 
submitted a June 2001 VA Form 10-2382 which indicated that 
the veteran was not able to operate an automobile safely due 
to his medical condition.  

In July 2001, the veteran's representative submitted a 
January 2001 discharge summary and an April 2001 Counseling 
Consortium Report for PTSD.  

First, the discharge summary shows that the veteran was 
admitted to a VA facility in November 2000 and discharged in 
January 2001.  The veteran was admitted in a state of relapse 
of PTSD and at the urging of his outpatient therapist and 
counselors for intensive inpatient treatments, for symptom 
management and remission, for medication adjustments and 
management, for intensive war related trauma process with 
subsequent resolution, and other psychological counseling and 
therapies.  

The veteran had been suffering from intrusive thoughts and 
memories, flashbacks, recurring nightmares with persistent 
anhedonia, insomnia, apathy, periods of depression with 
suicidal pre-occupation, anger, panic/anxiety attacks, social 
isolation and alienation, hypervigilance and hyper-alertness 
states and dysfunctional behaviors with relationships and at 
work secondary to angry and wild moods and temperament 
precipitated by frequent PTSD reliving experiences and flare 
ups since coming back home from Vietnam.  

It was noted that his current outpatient treatments were 
considered insufficient for the current flare-up, 
necessitating inpatient admission for further intensive 
trauma processing.  It was noted that a review of history, 
symptoms presentation, and progression were in line with 
chronic, severe PTSD in exacerbation.  

On mental status evaluation, the veteran was aloof, tense and 
guarded looking with a dull and flat affect.  Apparently, he 
had not had much of a social life when his symptoms flared up 
and isolated himself, feeling different and alienated and 
leveling under stress and pervasive tenseness and anxiety.  
Avoidance and numbness as a pathological way of coping was 
present and noted.  The veteran admitted to having 
hypervigilance, hyperalertness, and mistrust of people he was 
not familiar with and paranoia and irrational fears rooted in 
his experiences of the Vietnam War.  

The veteran also reported that he compulsively checked doors 
and windows in the night fearing attack by the enemy, based 
on paranoid, irrational fears.  His mood was dysthymic with 
mild psychomotor retardation.  The veteran was sad and 
tearful as he reminisced his painful and traumatic 
experiences and losses in Vietnam.  In his nightmares, the 
veteran usually saw himself back in the Vietnam War, firing 
back, running and ducking desperately for a place to take 
cover in the middle of the dead and silent bodies; and such 
recurring anxiety and fear provoking dreams woke him up, 
sweaty, shaky, confused, agitated, and afraid to return to 
sleep.  

The veteran reported having distressing insomnia, feelings of 
guilt, survivor guilt, anger frustration, shame, and 
resentment rooted in his traumatic and painful experiences of 
the Vietnam War.  Hypervigilance, startle and paranoid 
guardedness to unexpected loud sounds and noises and to 
strangers was present in the interview.  The veteran reported 
memory lapses and gaps, inability to focus and mental 
confusion during flare ups and due to intrusive thoughts, 
memories, and images of Vietnam and the war.  

During his hospital course, the veteran participated and 
successfully completed all facets of 10-weeks inpatient 
intensive PTSD protocols and therapies.  

As he progressed, the veteran's affect became much more 
pleasant and versatile, with use of medications, the veteran 
was able to sleep better and was able to get some meaningful 
and rested sleep with lessening in the intensity of his 
nightmares and daytime dysphoria and irritability.  He was 
treated with appropriate neuroleptic medications for optimal 
control of core symptoms, autonomic arousal symptoms and 
associated panic anxiety attacks, irritable moods and 
depression, insomnia, social and other phobias with fairly 
good results and good control of active symptoms and other 
complications.  

At the time of the veteran's discharge, his symptoms of 
chronic, severe PTSD still persisted and fluctuated.  
Realizing the need for ongoing outpatient care in order to 
stay in a state of remission and a degree of recovery, he 
seemed to have achieved by successfully completing the 
program.  The veteran was oriented times three with fairly 
intact attention and memory, attention and concentration, no 
thoughts of hurting self or others, euthymic and in good 
control of self and reality and physically stable without any 
special aches and pains.  The veteran was considered 
competent for VA purposes, but unemployable due to chronic, 
severe PTSD and persistent symptoms of severe PTSD.  

The diagnosis on discharge was that of chronic, severe, 
Vietnam War induced PTSD in exacerbation.  

In April 2001, the veteran presented at the Counseling 
Consortium for PTSD for psychological testing and counseling.  
At that time, the veteran had repeated, disturbing thoughts, 
memories and images of Vietnam combat events, including 
disturbing dreams that interfered with sleep.  The veteran 
had physical reactions (heart pounding, trouble breathing, 
and sweating) when reminded of stressful Vietnam events.  The 
veteran was note interested in doing much of anything.  He 
felt distant and cut off from other people.  The veteran was 
unable to have loving feelings for those close to him and he 
felt that his future would somehow be cut short.  The veteran 
was super alert and jumpy.  He had periods of depression and 
numerous physical complaints.  

The diagnosis was that of PTSD to include nightmares, 
flashbacks, intrusive thoughts and memories of Vietnam combat 
events.  Anxiety reactions, significant memory loss, loss of 
interest in activities and events that were once pleasurable 
for him.  Isolation and detachment from others was also 
noted.  The veteran was emotionally numb.  The examiner noted 
that the veteran's PTSD symptoms appeared throughout all 
aspects of his life.  His social and industrial processed 
continued to suffer.  The examiner concluded that the veteran 
should be considered permanently and totally disabled due to 
PTSD symptoms.  

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

With regard to the veteran's claims for increase, the RO has 
not yet considered the new evidence submitted in June and 
July 2001 or whether any additional notification or 
development action was required under the Veterans Claims 
Assistance Act of 2000.  

In light of the foregoing, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

As noted hereinabove, the veteran is seeking a 100 percent 
rating for the service-connected PTSD.  In light of the newly 
submitted evidence in June and July 2001 as outlined above, 
the Board finds that the veteran should be reexamined to 
determine if his PTSD symptoms have indeed risen to the level 
commiserate with a total schedular rating under Diagnostic 
Code 9411.  

Any additional treatment records with regard to the veteran's 
PTSD should also be obtained and added to the claims file.  


B.  Hearing Loss

The veteran is seeking an increased rating for the service-
connected bilateral hearing loss disability.  

At the veteran's most recent VA audiological examination in 
October 1999, he complained of hearing loss. Acoustic 
immittance testing revealed highly flaccid ear drums, 
bilaterally.  Reflex testing and reflex decay could not be 
conducted.  Testing could not be completed as the veteran 
pulled off earphones and stormed out of the booth complaining 
that the tinnitus was so great that he became very anxious 
and upset.  The veteran became very agitated with the high 
intensity sounds, therefore testing was not conducted.  
Hearing loss was noted, but the test was not considered 
reliable due to the inability to finish testing.  The 
examiner recommended that the veteran be re-tested if at all 
possible.  

In light of the examiner's recommendations, the Board finds 
that the veteran should be re-tested to determine the nature 
and severity of the veteran's service-connected hearing loss.  

The Board notes, however, that VA's duty to assist is not a 
one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  

In light of the need for additional examinations, the RO 
should obtain all pertinent treatment records regarding the 
service-connected hearing loss for review.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
the service-connected hearing loss 
disability and PTSD since 1998, which 
have not previously been identified or 
obtained.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, the RO 
should obtain copies of all VA treatment 
records of the veteran, that are not 
currently in the claims folder.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
bilateral hearing loss disability in 
terms of the Rating Schedule.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent of the veteran's service-
connected PTSD.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner is requested to use a 
multiaxial assessment, to assign a GAF 
score, explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores. Where possible, 
the examiner should provide medical 
findings in terms consistent with the 
current criteria for rating psychiatric 
disorders.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  Inasmuch as the issue of entitlement 
to an earlier effective date for the 70 
percent rating for the service-connected 
PTSD is deemed to be "inextricably 
intertwined" with the issue of an 
increased rating for the service-
connected PTSD, the RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and 
the right to appeal.  If a timely notice 
of disagreement is filed, the appellant 
and representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.

5.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




